Title: To Alexander Hamilton from James Read, 25 November 1799
From: Read, James (d. 1813)
To: Hamilton, Alexander


          
            Sir,
            Fort Jay, November 25, 1799
          
          Lieut. Osborn informs me that his ill state of health will not possibly admit of his going to Ellis’s island where ye regular attendance of a Physician cannot be had.
          Lt. Stewart has Captn Stille’s permission to take his place and is willing to do so should it meet your approbation
          I am, with great respect your obt. servt.
          
            James Read
            Captn 2d Regt A&E
          
          Major Genl. Hamilton
          
            Fort Jay Novr. 25th 1799
          
        